DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to request for continued examination filed on 4/12/2022.  Claim 2 have been amended.  Claim 17 and 18 have been added. Claims 1-3 and 7-18 are allowed.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“a time count control unit configured to synchronize time information of an internal timepiece with the time information of the time server,
wherein the time count control unit controls transmission of the messages by adjusting transmission intervals of the messages to irregular intervals,
wherein the time count control unit estimates, based on an inquiry transmission time of the message and a return reception time when the time server has received a return message storing a return transmission time in response to the message, an estimated return time when the time server has returned the return message, and 
wherein the time count control unit obtains a time correction value from a difference time between the estimated return time and the return transmission time, and corrects the time information of the internal timepiece by using the time correction value." as stated in claims 1, 13, 15 and 17.

And

“a communication unit configured to transmit time information of an internal timepiece upon transmitting/receiving messages to/from the plurality of time clients; and
a time count control unit configured to output, when a plurality of messages have arrived within a predetermined time, via the communication unit, collision estimation information generated with respect to a message from a time client which has arrived later, and 
the time client comprising: 
a time count control unit configured to synchronize the time information of the internal timepiece with time information of the time server which is obtained by transmitting a message,
wherein the time count control unit of the time client adjusts transmission intervals of the messages to irregular intervals and controls transmission of the messages upon receiving the collision estimation information" as stated in claims 8, 14 and 16.

And

“a time count control unit configured to synchronize time information of an internal timepiece with time information of the irradiation control apparatus, which is obtained by transmitting a message, 
wherein the time count control unit of the radiation imaging apparatus adjusts transmission intervals of messages to irregular intervals and controls transmission of the messages upon receiving collision estimation information which is output from the irradiation control apparatus, and 
when a plurality of messages have arrived to the irradiation control apparatus within a predetermined time, which is generated in the irradiation control apparatus with respect to a message which has arrived later." as stated in claim 18.


These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3 and 7-18 are allowable over the prior art of record. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Mineta et al. Pub. No.: (US 2015/0289163 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-18 (e.g., Communication method, communication terminal, base station and communication system).
Kang et al. Pub. No.: (US 2015/0085836 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-18 (e.g., Uplink signal transmission method and station device, and uplink signal receiving method and access point).
Anouar et al. Pub. No.: (US 2016/0192359 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-18 (e.g., Access method and protocol in an ad hoc network).
Bhorkar et al. Pub. No.: (US 2015/0382374 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-18 (e.g., Listen before talk for cellular in unlicensed band).
Subramanian et al. Pub. No.: (US 2013/0010774 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-18 (e.g., Synchronous transmission methods and apparatus).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446